

114 HR 6112 IH: Communicating Lender Activity Reports from the Small Business Administration Act
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6112IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mrs. Torres introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Small Business Administration to make information relating to lenders making covered
			 loans publicly available, and for other purposes.
	
 1.Short titleThis Act may be cited as the Communicating Lender Activity Reports from the Small Business Administration Act or the CLEAR SBA Act. 2.SBA lender activity indexSection 4 of the Small Business Act (15 U.S.C. 633) is amended by adding at the end the following:
			
				(i)SBA lender activity index
 (1)DefinitionIn this subsection, the term covered loan means a loan made or debenture issued under this Act or the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) by a private individual or entity.
 (2)RequirementNot later than 6 months after the date of enactment of this subsection, the Administrator shall make publicly available on the Web site of the Administration a user-friendly database of information relating to lenders making covered loans (to be known as the Lender Activity Index).
					(3)Data included
 (A)In generalThe database made available under paragraph (2) shall include, for each lender making a covered loan—
 (i)the name of the lender; (ii)the number of covered loans made by the lender;
 (iii)the total dollar amount of covered loans made by the lender; (iv)a list of each ZIP Code in which a recipient of a covered loan made by the lender is located;
 (v)a list of the industries of the recipients to which the lender made a covered loan; (vi)whether the covered loan is for an existing business or a new business;
 (vii)the number and total dollar amount of covered loans made by the lender to— (I)small business concerns owned and controlled by women;
 (II)socially and economically disadvantaged small business concerns (as defined in section 8(a)(4)(A)); and
 (III)small business concerns owned and controlled by veterans; and (viii)whether the covered loan was made under section 7(a) or under the program to provide financing to small business concerns through guarantees of loans under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.).
 (B)Incorporation of dataThe Administrator shall— (i)include in the database made available under paragraph (2) information relating to covered loans made during fiscal years 2009, 2010, 2011, 2012, 2013, 2014, and 2015; and
 (ii)incorporate information relating to covered loans on an ongoing basis. (C)Period of data availabilityThe Administrator shall retain information relating to a covered loan in the database made available under paragraph (2) until not earlier than the end of the third fiscal year beginning after the fiscal year during which the covered loan was made..
		